Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 30, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00645-CV



                   IN RE ROVER PIPELINE, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-39893

                         MEMORANDUM OPINION

      On July 31, 2018, relator Rover Pipeline, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Michael Gomez, presiding judge of the 129th District Court of Harris
County, to vacate his July 12, 2018 order granting a plea in abatement.
      With certain exceptions, to obtain mandamus relief, a relator must show both
that the trial court clearly abused its discretion and that the relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has not shown that the trial court clearly abused its
discretion. We therefore deny relator’s petition for writ of mandamus


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2